
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 557
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2009
			Mr. Sessions
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing support for the State of
		  Israel’s inalienable right to defend itself in the face of an imminent nuclear
		  or military threat from Iran, terrorist organizations, and the countries that
		  harbor them.
	
	
		Whereas, on May 14, 1948, the State of Israel declared its
			 independence and is a sovereign democratic nation;
		Whereas the United States was one of the first nations to
			 recognize Israel’s independence;
		Whereas the United States and Israel share the common goal
			 of peace in the Middle East;
		Whereas Israel is one of the United States strongest
			 allies;
		Whereas Israel has continuously worked toward a peaceful
			 coexistence with its neighbors;
		Whereas, on April 7, 2009, Vice President Joe Biden said
			 that Israeli Prime Minister Benjamin Netanyahu would be “ill advised” to strike
			 Iran’s nuclear facilities;
		Whereas Hamas and Hezbollah are listed as Foreign
			 Terrorist Organizations by the United States Department of State;
		Whereas since 2001, Hamas, which pledges destruction of
			 Israel, has fired over 7,000 rockets and mortars at civilians from the Gaza
			 Strip into Israeli towns;
		Whereas in 2006, the terrorist organization Hezbollah,
			 which pledges allegiance to Iran, launched an attack on Israel from
			 Lebanon;
		Whereas during this 2006 attack, Hezbollah fired over
			 3,970 katyusha rockets into civilian centers in Northern Israel;
		Whereas Iran continues to support terrorism through its
			 proxies, Hamas and Hezbollah, by providing the terrorist organizations with
			 financial and military assistance;
		Whereas Iran continues to support Hezbollah, despite
			 United Nations Security Council Resolution 1559 that calls for the “disbanding
			 and disarmament of all Lebanese and non-Lebanese militia”;
		Whereas, on October 26, 2005, at a conference in Tehran
			 called World Without Zionism, Iranian President Mahmoud
			 Ahmadinejad stated “They say how could we have a world without America and
			 Zionism? But you know well that this slogan and goal can be achieved and can
			 definitely be realized”;
		Whereas the New York Times reported that during his
			 October 26, 2005, speech, President Ahmadinejad called for “this occupying
			 regime [Israel] to be wiped off the map”;
		Whereas, on August 3, 2006, in a speech during an
			 emergency meeting of Muslim leaders, President Ahmadinejad stated that the
			 Middle East would be better off without the existence of the Zionist
			 regime, called Israel an illegitimate regime with
			 no legal basis for its existence, and accused the United States
			 of using Israel as a proxy to control the region and its oil resources;
		Whereas President Ahmadinejad continues to deny existence
			 of the Jewish nation and stated on September 23, 2007, that “Israel is not a
			 nation”;
		Whereas, on March 3, 2008 at a conference in support of
			 Hamas in Tehran, Iran’s Supreme Leader Ayatollah Ali Khamenei called the State
			 of Israel a cancerous tumor and called for
			 resistance against the Jewish state;
		Whereas, on February 3, 2009, Iran launched its first
			 satellite into orbit, which has dual use capabilities that could be applied to
			 missiles;
		Whereas, on May 20, 2009, Iran successfully tested a
			 surface-to-surface long range missile with an approximate range of 1,200
			 miles;
		Whereas Iran continues its pursuit of nuclear
			 weapons;
		Whereas Iran has refused to provide the International
			 Atomic Energy Agency with full transparency and access to its nuclear program;
			 and
		Whereas United Nations Security Council Resolution 1803
			 states that according the International Atomic Energy Agency, “Iran has not
			 established full and sustained suspension of all enrichment related and
			 reprocessing activities and heavy-water-related projects as set out in
			 resolution 1696 (2006), 1737 (2006) and 1747 (2007) nor resumed its cooperation
			 with the IAEA under the Additional Protocol, nor taken the other steps required
			 by the IAEA Board of Governors, nor complied with the provisions of Security
			 Council resolution 1696 (2006), 1737 (2006) and 1747 (2007) . . .”: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses its unequivocal support for the
			 State of Israel’s inalienable right to defend itself in the face of an imminent
			 nuclear or military threat from Iran, terrorist organizations, and the
			 countries that harbor them, notwithstanding some statements made by the Obama
			 Administration;
			(2)reaffirms the
			 United States bond with Israel and pledges to continue to work with Prime
			 Minister Netanyahu, the Israeli Government, and the people of Israel to ensure
			 that the sovereign nation continues to receive critical economic and military
			 assistance, including missile defense capabilities, needed to address the
			 threat of Iran; and
			(3)condemns the
			 Government of Iran for its continued support of terrorism and its hateful
			 rhetoric toward Israel.
			
